Case 1:18-cv-01743-JRS-DML Document 60 Filed 02/11/21 Page 1 of 3 PageID #: 653




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 Laura Ewing,                               )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )       No. 1:18-cv-1743-JRS-DML
                                            )
 Med-1 Solutions, LLC,                      )
                                            )
       Defendant.                           )

                              DOCKETING STATEMENT
                        FOR APPEAL TO THE SEVENTH CIRCUIT

       Laura Ewing files this Docketing Statement in accordance with Circuit Rule

 3(c)(1) of the Rules of the United States Court of Appeals for the Seventh Circuit:

 A.    Jurisdiction of the District Court

       Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C.

 § 1692, et seq. (“FDCPA”). Accordingly, the District Court has federal question

 jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

 B.    Jurisdiction of the Appellate Court

       1.       The statutory provision which confers jurisdiction on the Appellate Court is

 28 U.S.C. § 1291.

       2.       The Final Judgment (Dkt. 56) and Order on Motions for Summary

 Judgment (Dkt. 55) to be reviewed are dated, and were entered on the docket, on

 January 25, 2021.

       3.       No motions to alter or amend the judgment have been filed.

       4.       The Notice of Appeal was filed on February 11, 2021.




                                                1
Case 1:18-cv-01743-JRS-DML Document 60 Filed 02/11/21 Page 2 of 3 PageID #: 654




         5.    This is an appeal from a final judgment adjudicating all of the claims of the

 Plaintiff.

                                                      Respectfully submitted,

                                                      Laura Ewing,

                                                      By: /s/ David J. Philipps__________
                                                      One of Plaintiff’s Attorneys

 Dated: February 11, 2021

 David J. Philipps      (Ill. Bar No. 06196285)
 Mary E. Philipps       (Ill. Bar No. 06197113)
 Angie K. Robertson (Ill. Bar No. 06302858)
 Philipps & Philipps, Ltd.
 9760 S. Roberts Road
 Suite One
 Palos Hills, Illinois 60465
 (708) 974-2900
 (708) 974-2907 (FAX)
 davephilipps@aol.com
 mephilipps@aol.com
 angie@philippslegal.com

 John T. Steinkamp
 John Steinkamp & Associates
 5214 S. East Street
 Suite D-1
 Indianapolis, IN 46227
 (317) 780-8300
 (317) 217-1320 (FAX)
 john@johnsteinkamandassociates




                                                  2
Case 1:18-cv-01743-JRS-DML Document 60 Filed 02/11/21 Page 3 of 3 PageID #: 655




                                CERTIFICATE OF SERVICE

         I, David J. Philipps, an attorney, hereby certify that on February 11, 2021, a copy
 of the foregoing Docketing Statement for Appeal to the Seventh Circuit was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the
 Court’s electronic filing system. Parties may access this filing through the Court’s
 system.

 Nicholas Moline,                            Nicholas.Moline@med1solutions.com
 MED-1 Solutions, LLC
 517 US Highway 31 North
 Greenwood, IN 46142

 John T. Steinkamp                           john@johnsteinkamandassociates
 John Steinkamp & Associates
 5214 S. East Street
 Suite D-1
 Indianapolis, IN 46227

 /s/ David J. Philipps
 David J. Philipps
 Philipps & Philipps, Ltd.
 9760 S. Roberts Road
 Suite One
 Palos Hills, Illinois 60465
 (708) 974-2900
 (708) 974-2907 (FAX)




                                                3
